DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species I in the reply filed on 08/09/2121 is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/09/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DESIG et al. (2014/0183915).  DESIG shows the use of a chair (10) comprising a base (18,20), a back (12,16,16’) coupled thereto which includes a pair of back supports (16,16’) that has a first bending stiffness when bent to a first stop (44) point and a second bending stiffness greater than the first when bent beyond the first stop point (as the next gap provides a stiffer point for the by a back panel (12) is coupled to the back supports.  
Allowable Subject Matter
Claims 2-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art has failed to suggest the use of a back support comprising a first bar including a first end and a second end opposite the first end, the first end either fixed or movable to the base; a second bar including a third end and a fourth end opposite the third end, the third end disposed adjacent to the base and either fixed or movable relative to the base, the third end spaced apart from the first end, the fourth end fixed to the first bar between the first end and the second end; and a first stop device acting between either first or the second bar (depending which one is movable) and the base to determine the first stop point by limiting an extent of movement of the first or second bar relative to the base.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference Nos.  2006/0202534, 7,862,120 and 7,686,395 show features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        


adb
December 3, 2021